Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
August 9, 2018, by and among BioLife Solutions, Inc., a Delaware corporation
with its principal place of business at 3303 Monte Villa Parkway, Suite 310,
Bothell, Washington 98021 (the “Company”), and the purchasers whose names are
set forth in Annex A (each, a “Purchaser”, and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company wishes to issue and sell to the Purchaser, and the
Purchaser wishes to subscribe for and purchase from the Company, shares of
common stock of the Company, par value $0.001 per share (the “Common Stock”),
upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.     Certain Defined Terms. As used in this Agreement, and unless the
context requires a different meaning, the following terms shall have the
following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), review, inquiry, hearing, proceeding or investigation, an
opposition, revocation, reexamination, interference or similar proceeding by any
Person or by or before any Governmental Authority.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations under the
Exchange Act.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

“Closing” is defined in Section 2.2.

 

“Closing Date” is defined in Section 2.2.

 

“Company” is defined in the preamble.

 

“Company Indemnified Parties” is defined in Section 9.3.

 

“Contract” means any contract, agreement, binding arrangement, commitment or
understanding, bond, note, indenture, mortgage, debt instrument, license (or any
other contract, agreement or binding arrangement concerning Intellectual
Property), franchise, lease or other instrument or obligation of any kind,
written or oral (including any amendments or other modifications thereto).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

--------------------------------------------------------------------------------

 

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” means any foreign, federal or national, state or
provincial, municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, court, tribunal, official
arbitrator or arbitral body in each case whether domestic or foreign.

 

“Indemnitee” is defined in Section 9.4(a).

 

“Indemnitor” is defined in Section 9.4(a).

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: (a) Patents; (b) trademarks; (c) copyrights;
(d) trade secrets and other confidential or proprietary business information,
including concepts, ideas, designs, research or development information,
processes, procedures, techniques, technical information, specifications,
operating and maintenance manuals, drawings, methods, know-how, data, formulas,
compositions, and methods, technical data, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection); (e) all domain name and domain name
registrations, web sites and web pages and related rights, registrations, items
and documentation related thereto; (f) software; (g) rights of publicity and
privacy, and moral rights, and (h) all licenses, sublicenses, permissions, and
other agreements related to the preceding property.

 

“IRS” means the U.S. Internal Revenue Service or any successor entity.

 

“Knowledge” means: (i) with respect to the Company, the knowledge of a
particular matter by an Exchange Act Section 16 officer of the Company
(“Officer”) in each case after due inquiry under the circumstances; (ii) with
respect to each Officer, the knowledge of a particular matter by such Officer,
in each case after due inquiry under the circumstances; and (iii) with respect
to the Purchaser, the actual present knowledge of a particular matter by any of
the directors or executive officers of the Purchaser, as applicable, without any
duty of inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or Contract.

 

“Lien” means any interest (including any security interest), pledge, mortgage,
lien, encumbrance, charge, claim or other right of third parties, whether
created by law or in equity, including any such restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.

 

“Loss” is defined in Section 9.2.

 

-2-

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means, with respect to the Purchaser and the Company,
any event, fact, condition, change, circumstance, occurrence or effect, which,
either individually or in the aggregate with all other events, facts,
conditions, changes, circumstances, occurrences or effects, (a) that has a
material adverse effect on the business, properties, prospects, assets,
Liabilities, condition (financial or otherwise), operations, licenses or other
franchises or results of operations of business, or materially diminish the
value of the business or its assets or materially increase the liabilities or
(b) that materially impairs or delays the ability of the Purchaser or the
Company to perform their respective obligations under this Agreement or to
consummate the transactions contemplated hereby and thereby; provided, however,
that a Material Adverse Effect will not include any adverse effect or change
resulting from any change, circumstance or effect relating to (i) the economy in
general, (ii) securities markets, regulatory or political conditions in the
United States (including terrorism or the escalation of any war, whether
declared or undeclared or other hostilities), (iii) changes in applicable Laws
or GAAP or the application or interpretation thereof, (iv) the industry in which
the Company’s or the Company’s business operates and not specifically relating
to the business or (v) a natural disaster (provided, that in the cases of
clauses (i) through (v), the Company’s or the Purchaser’s business is not
disproportionately affected by such event as compared to other similar companies
and businesses in similar industries and geographic regions as the Company’s or
the Purchaser’s business).

 

“NASDAQ Capital Market” means the NASDAQ Capital Market or any other national
securities exchange on which the Common Stock is then traded.

 

“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

 

“Patents” means all patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are amended,
modified, withdrawn, or refiled).

 

“Permit” means any federal, state, local, foreign or other third-party permit,
grant, easement, consent, approval, authorization, exemption, license,
franchise, concession, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, product registration, rating,
registration or qualification that is or has been issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or other Person.

 

“Permitted Exceptions” means bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

 

“Person” shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.

 

“Purchaser” is defined in the preamble.

 

“Purchaser Indemnified Parties” is defined in Section 9.2.

 

“Registrable Securities” is defined in Section 8.6.

 

-3-

--------------------------------------------------------------------------------

 

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC Filings” mean any forms, reports and documents filed or furnished
(including such documents, as supplemented and amended since the times of
filing) by the Company with the SEC under the Exchange Act or the Securities Act
filed prior to the date of this Agreement.

 

“Tax” means any applicable federal, state, local or foreign income, gross
receipts, license, payroll, parking, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, natural resources, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), payroll, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated tax, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, including such item for
which Liability arises from the application of Treasury Regulation 1.1502-6, as
a transferee or successor-in-interest, by contract or otherwise, and any
Liability assumed or arising as a result of being, having been, or ceasing to be
a member of any affiliated group (as defined in Section 1504(a) of the IRS Code)
(or being included or required to be included in any tax return relating
thereto) or as a result of any Tax indemnity, Tax sharing, Tax allocation or
similar Contract.

 

“Third Party” shall mean any Person that is not a party to this Agreement or an
Affiliate of a party to this Agreement.

 

“Transaction Documents” mean this Agreement and all schedules, exhibits and
appendices attached to hereto and thereto.

 

ARTICLE II
PURCHASE AND SALE OF SHARES

 

2.1.     Purchase of Shares. Upon the terms and subject to the conditions herein
set forth, the Company hereby agrees to issue, sell and deliver to the
Purchasers, and the Purchasers hereby agree to purchase and acquire from the
Company, 1,428,571 shares (the “Shares”) of Common Stock at the purchase price
of Fourteen U.S. Dollars ($14.00) per share, for an aggregate purchase price of
Nineteen Million Nine Hundred Ninety Nine Thousand Nine Hundred Ninety Four
Dollars ($19,999,994) (the “Purchase Price”).

 

2.2.     Closing. The purchase and sale of the Shares shall take place remotely
via the exchange of documents and signatures, at 10:00 a.m. EST, on or about
August 13, 2018, or at such other time and place as the Company and the
Purchasers mutually agree upon in writing (which time and place are designated
as the “Closing” and such date is designated as the “Closing Date”).

 

ARTICLE III
Closing deliverables and CLosing conditions

 

3.1.     Closing Deliveries by the Company. At Closing, the Company shall
deliver or cause to be delivered to the Purchasers:

 

(a)     a duly issued book-entry certificate evidencing the Shares registered in
the name of the Purchaser;

 

(b)     executed counterparts of the Transaction Documents to which the Company
is a party;

 

-4-

--------------------------------------------------------------------------------

 

 

(c)     a certificate of a duly authorized officer of the Company certifying as
to the matters set forth in Section 3.4(a); and

 

(d)     a legal opinion from Company’s legal counsel in form reasonably
satisfactory to the Purchasers.

 

3.2.     Closing Deliveries by the Purchasers. At the Closing, each Purchaser
shall deliver to the Company:

 

(a)     the Purchase Price by wire transfer in immediately available funds in
U.S. dollars to the bank account designated by the Company and provided to the
Purchasers at or prior to Closing;

 

(b)     executed counterparts of the Transaction Documents to which such
Purchaser is a party (including but not limited to the Lock-Up Agreement
attached as Exhibit A to this Agreement); and

 

(c)     if the Purchaser is an entity, a certificate of a duly authorized
officer of such Purchaser certifying as to the matters set forth in Section
3.3(a).

 

3.3.     Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)     Representations, Warranties and Covenants. The representations and
warranties of each Purchaser shall be true and correct in all material respects
as of each date when made and as of the Closing Date, as though made at that
time (except for representations and warranties that speak as of a specific
date), and each Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Purchaser at or
prior to the Closing Date;

 

(b)     No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions; and

 

(c)     Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

3.4.     Conditions to Obligations of the Purchasers. The obligations of the
Purchasers to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Company shall be true and correct in all material respects as of the date
when made and as of Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

-5-

--------------------------------------------------------------------------------

 

 

(b)     No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions;

 

(c)     No Material Adverse Effect. There shall not have occurred prior to the
Closing any event or transaction reasonably likely to have a Material Adverse
Effect.

 

(d)     NASDAQ. The Company shall have applied for the listing of the Shares on
the NASDAQ Capital Market and shall use its best efforts to complete that
listing, subject only to official notice of issuance (if applicable), and the
trading of Common Stock on the NASDAQ Capital Market shall not have been
suspended by the SEC or the NASDAQ Capital Market at any time.

 

ARTICLE IV
Termination

 

4.1.     Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a)     by either the Purchasers or the Company in the event that any Order
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement shall have become final and non-appealable;

 

(b)     by the Company if the Purchasers shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Section 3.3,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Company to the Purchasers specifying such breach;

 

(c)     by the Purchasers if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Section 3.4,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Purchaser to the Company specifying such breach; or

 

(d)     by the mutual written consent of the Company and the Purchasers.

 

4.2.     Effect of Termination. In the event of termination of this Agreement
under this Section 4.2, this Agreement shall forthwith become void and there
shall be no liability on the part of any party hereto except that nothing herein
shall relieve any party hereto from liability for any willful breach of any
provision of this Agreement.

 

-6-

--------------------------------------------------------------------------------

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchasers, as of the date of this
Agreement and as of the Closing Date, as follows:

 

5.1.     Organization; Subsidiaries.

 

(a)     The Company is a Delaware corporation duly organized, validly existing
and in good standing under the laws of Delaware and has full corporate power and
authority to own, use and operate its assets and to conduct its business as and
where it is being conducted.

 

(b)     All of the direct and indirect subsidiaries of the Company are set forth
in the SEC Filings. Each of such subsidiaries is a corporation or other
organization duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has full corporate power and
authority to own, use and operate its assets and to conduct its business as and
where it is being conducted, and all of the issued and outstanding capital stock
of such subsidiaries that the Company owns, directly or indirectly, is free and
clear of all liens, charges, adverse claims, pledges, covenants or encumbrances
of any kind.

 

5.2.     Authorization. The Company has full power and authority to enter into
each of the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by Board of Directors’ action on the part of
the Company, and no further corporate action is required by the Company, its
Board of Directors or its stockholders in connection therewith (including to
effect the issuance of the Shares). This Agreement has been duly executed and
delivered by the Company. This Agreement constitutes, and upon the execution and
delivery thereof by the Company, will constitute, a legal, valid and binding
obligation of the Company, as applicable, enforceable against the Company, in
accordance with its terms, except as the enforceability thereof may be limited
by the Permitted Exceptions.

 

5.3.     Valid Issuance of the Shares. The Shares to be issued to the Purchasers
pursuant to this Agreement have been or will be upon issuance duly authorized
and, when issued and delivered in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, and free and clear of any
Taxes imposed in connection with such issuance. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

5.4.     Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and 1,000,000 shares of preferred stock,
4,250 shares of which have been designated as Series A preferred stock. As of
the close of business on August 8, 2018, there were 16,461,711 shares of Common
Stock outstanding, 3,187 shares of Series A preferred stock outstanding, options
to purchase 3,178,720 shares of Common Stock outstanding, 302,547 restricted
stock awards outstanding and warrants to purchase 4,588,360 shares of Common
Stock outstanding. All of the issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights, with no personal liability attaching to the ownership
thereof. No bonds, debentures, notes or other indebtedness having the right to
vote on any matters on which the stockholders of the Company may vote (“Voting
Debt”) are issued and outstanding. As of the date of this Agreement, except
pursuant to any cashless exercise provisions of any Company stock options,
pursuant to the surrender of shares to the Company or the withholding of shares
by the Company to cover tax withholding obligations under any equity incentive
plan filed with the SEC or otherwise as described in this Section 5.4, the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or other securities of the Company
or Voting Debt or any securities representing the right to purchase or otherwise
receive any shares of capital stock of the Company (including any rights plan or
agreement).

 

-7-

--------------------------------------------------------------------------------

 

 

5.5.     Litigation; Legal Matters. There is no Action pending or, to the
Knowledge of the Company, threatened, whether at law or in equity, or before or
by any Governmental Authority, nor any Order of any Governmental Authority which
would have a Material Adverse Effect (without regard to the availability of
insurance), and the Company has no Knowledge of any valid basis for any such
Action.

 

5.6.     Intellectual Property. The Company has, to its Knowledge, the legal
right to use all material Intellectual Property used or held for use in
connection with its business. To the Knowledge of the Company, such material
Intellectual Property is valid, unexpired, subsisting and enforceable. To the
Knowledge of the Company, the Company has not and does not infringe,
misappropriate or otherwise violate any valid and enforceable rights of any
Person in respect of any Intellectual Property that would reasonably be expected
to have a material adverse effect on the Company, and there has been no such
claim asserted in writing or threatened in writing against the Company.  To the
knowledge of the Company, none of the Intellectual Property owned by the Company
is being materially infringed, misappropriated or otherwise violated.

 

5.7.     Compliance with Laws. The Company is in compliance, and has complied,
in all material respects with all Laws and Orders in respect of the ownership,
operation, use or possession of its assets and/or the conduct of its business.
None of the ownership, operation, use or possession of its assets or the conduct
of the Company’s business conflicts with the rights of any other Person or
violates, or with or without the giving of notice or passage of time, or both,
will violate, conflict with or result in a default, right to accelerate or loss
of rights under, any terms or provisions of any Lien, Contract or any Law or
Order to which the Company is a party or by which any of its assets or the
Company’s business may be bound or affected. The Company has not received any
written notice, order, complaint or other written communication from any
Governmental Authority that the Company is not in compliance in all material
respects with any such Laws and Orders with respect to the assets and/or the
conduct of the Company’s business.

 

5.8.     Taxes.

 

(a)     The Company has filed all federal, state, local and other tax returns
which it has been required to file which relate to or might in any way affect
its assets and/or its business. Each such return is true and accurate in all
material respects. The Company has timely paid all taxes due with respect to the
taxable periods covered by such tax returns and all other taxes (whether or not
shown on any tax return). There are no Liens with respect to taxes on any of its
assets (other than statutory Liens for current taxes not yet due and payable).

 

(b)     There are no pending or, to the Knowledge of the Company, threatened
audits, investigations, disputes, notices of deficiency, claims or other Actions
for or relating to any taxes of the Company which would reasonably be expected
to result in any Liens on its assets or result in any material liability of the
Company for any tax.

 

-8-

--------------------------------------------------------------------------------

 

 

5.9.     No Conflict. The execution, delivery and performance of this Agreement
by the Company, the issuance of the Shares and the consummation of the other
transactions contemplated hereby will not (i) violate any provision of the
Certificate of Incorporation or Bylaws of the Company, each as amended to date,
(ii) conflict with or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, a change of control right or to
a loss of a benefit under any agreement or instrument, credit facility,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Company or its subsidiaries or their respective
properties or assets, or (iii) result in a violation of any Law or Order to
which the Company or its securities are subject, or by which any property or
asset of the Company is bound or affected, in case of (ii) above, except as
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

5.10.     Consents. No consent, approval, authorization, filing with or order of
or registration with, any court or governmental agency or body is required in
connection with the transactions contemplated herein, except such as have been
or will be obtained or made under the Securities Act or the Exchange Act, and
such as may be required under the securities, or blue sky, laws of any state or
foreign jurisdiction in connection with the offer and sale of the Shares by the
Company in the manner contemplated herein.

 

5.11.     SEC Filings; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Filings prior to the expiration of any such extension. As of
their respective dates, the SEC Filings complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Filings, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, there are no outstanding comments from the SEC or any other
Governmental Authority to the SEC Filings. The Company is not aware of any
events, facts, conditions, changes, circumstances, or occurrences that would
give rise to any disclosure or other filing obligations under the Exchange Act
(other than the issuance of the Shares to the Purchasers and other transactions
contemplated hereby). The financial statements of the Company included in the
SEC Filings comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

5.12.     Undisclosed Liabilities. Except as (a) specifically disclosed or
reserved against in the balance sheet of the Company included in the Company’s
quarterly report on Form 10-Q filed on May 11, 2018 or footnotes thereto, or (b)
incurred in the ordinary course of business after the date of such balance
sheet, consistent with the Company’s past practices (including in nature and
amount), the Company is not subject to any claims, liabilities or obligations
(whether known, unknown, absolute, accrued, contingent or otherwise), and, to
the Knowledge of the Company, there are no existing conditions or circumstances
that would, or could reasonably be expected to, result in any such claim,
obligation or liability.

 

5.13.     Nasdaq Capital Market. Shares of the Common Stock are registered
pursuant to Section 12(b) of the Exchange Act and are listed on the Nasdaq
Capital Market, and the Company has no action pending to terminate the
registration of the Common Stock under the Exchange Act or delist the Common
Stock from Nasdaq Capital Market, nor has the Company received any notification
that the SEC or the Nasdaq Capital Market is currently contemplating terminating
such registration or listing.

 

-9-

--------------------------------------------------------------------------------

 

 

5.14.     Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company) under circumstances which would require the integration of such
offering with the offering of the Shares pursuant to this Agreement under the
Securities Act, and the rules and regulations of the SEC promulgated thereunder,
which might subject the offering, issuance or sale of the Shares to the
Purchasers to the registration requirements of the Securities Act.

 

5.15.     Brokers and Finders. The Company has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Purchasers would be required to
pay.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser represents and warrants to the Company as of the date of this
Agreement and as of the Closing Date as follows:

 

6.1.     Organization; Authority. Each Purchaser, if not an individual person,
is an entity duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its formation and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Each Purchaser has full corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of such Purchaser. This Agreement has
been duly executed and delivered by such Purchaser. This Agreement constitutes,
and upon the execution and delivery thereof by such Purchaser, a legal, valid
and binding obligation, as applicable, enforceable against each Purchaser in
accordance with its terms. Such Purchaser has corporate power and authority to
enter into this Agreement to which it is a party and to consummate the
transactions contemplated hereby.

 

6.2.     No Conflict. Neither the execution, delivery and performance of the
Transaction Documents by a Purchaser, nor the consummation of the transactions
contemplated hereby or thereby, will violate or conflict with any (a) provision
of the governing documents of such Purchaser, (b) Law or Order to which such
Purchaser is bound or subject, or (c) Contract or Permit to which such Purchaser
is a party or by which Party or such Purchaser may be bound or affected, in each
of case of (i) through (iii) above, except as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

6.3.     Consents. All consents, approvals, orders and authorizations required
on the part of each Purchaser in connection with the execution, delivery or
performance of the Transaction Documents, the issuance of the Shares and the
consummation of the other transactions contemplated hereby and thereby have been
obtained or made, other than such consents, approvals, orders and authorizations
the failure of which to make or obtain, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

-10-

--------------------------------------------------------------------------------

 

 

6.4.     No Registration of the Shares. The Purchaser acknowledges that it is
aware that (i) the Shares are restricted securities and have not been registered
under the Securities Act and that the Shares cannot be and will not be sold
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available, (ii) the Shares have not been registered or
qualified under any applicable state law regulating securities and therefore the
Shares cannot and will not be sold unless it is subsequently registered or
qualified under any such act or an exemption therefrom is available, (iii)
neither the Company, nor any Representative of the Company has made any
representation or warranty whatsoever as to whether any exemption from the
Securities Act, including, without limitation, any exemption for limited sales
in routine brokers’ transactions pursuant to Rule 144 under the Securities Act
is, or will become, available, and (iv) therefore, the Purchaser must agree to
bear the economic risk of investment for an indefinite period of time. Each
Purchaser acknowledges and agrees that the Shares shall bear a restricted legend
(the “Legend”), in the form and substance as set forth in Article VII hereof,
prohibiting the offer, sale, pledge or transfer of the securities, except (i)
pursuant to an effective registration statement filed under the Securities Act,
(ii) pursuant to an exemption from registration provided by Rule 144 under the
Securities Act (if available), or (iii) pursuant to any other exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.

 

6.5.     Sophistication; Economic Risk. Each Purchaser represents and warrants
that it (i) is an “accredited investor” as that term is defined in Rule 501(a)
under Regulation D promulgated pursuant to the Securities Act; and (ii) has such
knowledge and experience in financial and business matters as to be able to
protect its own interests in connection with an investment in the Shares. Each
Purchaser further represents and warrants that (w) it is capable of evaluating
the merits and risk of an investment in the Company and has so evaluated the
merits and risks of such investment, (x) that it has not been organized for the
purpose of acquiring the Shares, (y) it is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment and (z) that it is being represented in this transaction
by an attorney who is fully familiar with the securities laws affecting this
transaction.

 

6.6.     Intent. Each Purchaser is purchasing the Shares solely for investment
purposes, for the Purchaser’s own account, and not with a view towards the
distribution or dissemination thereof. Each Purchaser has no present arrangement
to sell the Shares to or through any person or entity. Each Purchaser
understands that the Shares must be held indefinitely unless such Shares are
resold pursuant to a registration statement under the Securities Act or an
exemption from registration is available.

 

6.7.     Independent Investigation. Each Purchaser, in making the decision to
purchase the Shares, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement and the
exhibits and schedules attached hereto. Each Purchaser is familiar with the
business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the Company and the terms and conditions of
the offering of the Shares and has had full access to such other information
concerning the Company as such Purchaser has requested.

 

6.8.     Not a Broker-Dealer. Each Purchaser is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated (as defined below) with any member
of FINRA, nor a broker-dealer registered with the SEC under the Exchange Act or
engaged in a business that would require it to be so registered, nor is it an
Affiliate of a broker-dealer or any Person engaged in a business that would
require it to be registered as a broker-dealer. In the event such Purchaser is a
member of FINRA, or associated or Affiliated with a member of FINRA, such
Purchaser agrees, if requested by FINRA, to sign a lock-up, the form of which
shall be satisfactory to FINRA with respect to the Securities. For purposes of
this Section 6.8, “Affiliate” means, with respect to any specified Person: (i)
if such Person is an individual, the spouse of that Person and, if deceased or
disabled, his heirs, executors, or legal representatives, if applicable, or any
trusts for the benefit of such individual or such individual’s spouse and/or
lineal descendants, or (ii) otherwise, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Person specified. As used in this definition of
Affiliate, “control” shall mean the possession, directly or indirectly, of the
power to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or by contract or other written
instrument and “Person” shall mean an individual, entity, corporation,
partnership, association, limited liability company, limited liability
partnership, joint-stock company, trust or unincorporated organization.

 

-11-

--------------------------------------------------------------------------------

 

 

6.9.     Access to Information. Each Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Filings and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, Representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Except for any statements or
representations of the Company made in this Agreement, each Purchaser is relying
solely on its counsel and advisors and not on any statements or representations
of the Company or any of its Representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction. Each Purchaser has
consulted, to the extent deemed appropriate by such Purchaser, with such
Purchaser’s own advisers as to the financial, tax, legal and related matters
concerning an investment in the Shares and on that basis believes that its
investment in the Shares is suitable and appropriate for such Purchaser.

 

6.10.     Reliance on Representations and Warranties. Each Purchaser understands
that the Shares are being offered and sold to such Purchaser in reliance on
exemptions contained in specific provisions of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth in this Agreement in order to determine the
applicability of the exemptions contained in such provisions.  

 

6.11.     No Advertisements. Each Purchaser is not subscribing for the Shares as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting, and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.

 

6.12.     Brokers and Finders. Such Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay.

 

ARTICLE VII
Legends, etc.

 

7.1.     Legend. Each certificate representing the Shares shall be endorsed with
the following legend, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

-12-

--------------------------------------------------------------------------------

 

 

Upon request of the Purchasers, upon the earlier of (i) the registration of the
Shares for resale under an effective registration statement under the Securities
Act and (ii) the receipt by the Company of an opinion of counsel reasonably
satisfactory to the Company to the effect that such legend is no longer required
under the Securities Act, the Company shall promptly cause the legend to be
removed from any certificate for any Shares; provided, that if such Purchaser is
an Affiliate and is relying on (ii) above, such legend will only be removed upon
a sale by such Purchaser.  The Purchasers acknowledge that the Shares have not
been registered under the Securities Act or under any state securities laws and
agree that they will not sell or otherwise dispose of any of the Shares, except
in compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws.

 

7.2.     The Purchasers’ Compliance. Nothing in this ARTICLE VII shall affect in
any way each Purchaser’s obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.

 

7.3.     Company’s Refusal to Register Transfer of Shares. The Company shall
refuse to register any transfer of the Shares not made (i) pursuant to an
effective registration statement filed under the Securities Act, or (ii)
pursuant to an available exemption from the registration requirements of the
Securities Act.

 

ARTICLE VIII
OTHER AGREEMENTS

 

8.1.     Further Assurances. In the event that at any time after the Closing
Date any further action is reasonably necessary to carry out the purposes of
this Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
parties reasonably may request, at the sole cost and expense of the requesting
party(ies) (unless otherwise specified herein or unless such requesting
party(ies) is entitled to indemnification therefor under ARTICLE IX in which
case, the costs and expense will be borne by the parties as set forth in ARTICLE
IX).

 

8.2.     Confidentiality. Each Purchaser shall, and shall cause their respective
Affiliates to: (a) treat and hold in strict confidence any confidential or
proprietary information relating to the information obtained from such
Purchaser’s due diligence on the Company (“Confidential Information”), and will
not use for any purpose, nor directly or indirectly disclose, distribute,
publish, disseminate or otherwise make available to any third party (other than
its and its Affiliates’ Representatives, and any public relations firms that
have been engaged by the Purchasers or their Affiliates and that are subject to
an obligation to keep such information confidential (“PR Firms”)) any of the
Confidential Information without the Company’s prior written consent; (b) in the
event that any of them becomes legally compelled to disclose any Confidential
Information, to provide the Company, to the extent permitted by applicable Law,
with prompt written notice of such requirement so that the Company or an
Affiliate thereof may seek a protective order or other remedy or waive
compliance with this Section 8.2; (c) in the event that such protective order or
other remedy is not obtained, or the Company waives compliance with this Section
8.2, to furnish only that portion of such Confidential Information which is
legally required to be provided as advised in writing by outside counsel and to
exercise their commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information; (d) to
the extent permitted by applicable Law, at the written request of the Company,
to promptly furnish (prior to, at, or as soon as practicable following, the
Closing) to the Company any and all copies (in whatever form or medium) of all
such Confidential Information and to destroy any and all additional copies of
such Confidential Information and any analyses, compilations, studies or other
documents prepared, in whole or in part, on the basis thereof; provided,
however, that Confidential Information shall not include any information which,
at the time of disclosure, is generally available publicly and was not disclosed
in breach of this Agreement by such Purchaser or their respective Affiliates.
Each Purchaser agrees and acknowledge that remedies at law for any breach of its
obligations under this Section 8.2 are inadequate and that in addition thereto
the Company (or an Affiliate thereof) shall be entitled to seek equitable
relief, including injunction and specific performance, in the event of any such
breach.

 

-13-

--------------------------------------------------------------------------------

 

 

8.3.     Publicity.

 

(a)     Subject to Section 8.3(b), none of the parties hereto shall, and each
party shall cause their respective Representatives not to, disclose, make or
issue, any statement or announcement concerning this Agreement or the
transactions contemplated hereby (including the terms, conditions, status or
other facts with respect thereto) to any third parties (other than its
Representatives who need to know such information in connection with carrying
out or facilitating the transactions contemplated hereby, and PR Firms) without
the prior written consent of the other parties hereto (such consent not to be
unreasonably withheld, delayed or conditioned), except (i) as required by
applicable Law after conferring with the other parties concerning the timing and
content of such required disclosure, and (ii) in the case of the Company, as may
be required of the Company by applicable Law (including any Securities and
Exchange Commission rules) or stock exchange’s requirement.

 

(b)     The Company shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date hereof, issue one or more press
releases or file with the SEC a Current Report on Form 8-K (collectively, the
“Disclosure Document”) disclosing, to the extent not previously publicly
disclosed, all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company has provided to the
Purchasers at any time prior to the filing of the Disclosure Document. From and
after the issuance of the Disclosure Document, to the Company’s Knowledge, the
Purchasers shall not be in possession of any material, non-public information
received from the Company or any of its officers, directors, or employees. 

 

8.4.     Rule 144. In order to enable the Purchasers to sell the Shares under
Rule 144 and until such time as the Purchaser no longer own any Shares, if the
Company ceases to be a reporting company under the Exchange Act, it will prepare
and furnish to the Purchasers and make publicly available in accordance with
Rule 144(c) such information as is required for the Purchasers to sell the
Shares under Rule 144.

 

8.5.     Registration Statement.

 

(a)     The Company agrees that, within ninety (90) calendar days after the
Closing (the “Filing Deadline”), the Company will file with the SEC (at the
Company’s sole cost and expense) a registration statement registering the resale
of all shares of Common Stock of the Company held by the Purchasers (the
“Registrable Shares”), which shall be provided to the Purchasers for review at
least two (2) business days prior to filing (the “Registration Statement”), and
the Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the thirty (30) calendar days following the
Filing Deadline (the “Effectiveness Deadline”) provided, that the Effectiveness
Deadline shall be extended to ninety (90) calendar days after the Filing
Deadline if the Registration Statement is reviewed by, and the Company receives
comments from, the SEC. The Company shall maintain the continuous effectiveness
of the Registration Statement until such time as the Purchasers may freely sell
all of their shares of Common Stock without volume limitations under Rule 144 of
the Securities Act. The Company will not register any additional shares of
Common Stock for resale that would result in a reduction of the number of
Registrable Shares.

 

-14-

--------------------------------------------------------------------------------

 

 

(b)     Each Purchaser acknowledges and agrees that it will furnish to the
Company any and all information required by the Company to complete and file a
registration statement registering the Shares for resale.

 

(c)     All registration expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company.  All
Selling Expenses incurred in connection with any registrations hereunder, shall
be borne by the holders of the securities so registered pro rata on the basis of
the aggregate offering or sale price of the securities so registered.  For
purposes of this Section 8.5d, “Selling Expenses” mean all discounts, selling
commissions and stock transfer taxes applicable to the sale of registrable
securities and fees and disbursements of counsel for any holder.

 

ARTICLE IX
INDEMNIFICATION

 

9.1.     Survival. All representations and warranties of the Company and the
Purchasers contained in this Agreement (including all schedules and exhibit
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement) shall survive the Closing indefinitely. All
covenants, obligations and agreements of the parties contained in this Agreement
(including all schedules and exhibits hereto and all certificates, documents,
instruments and undertakings furnished pursuant to this Agreement), including
any indemnification obligations, shall survive the Closing indefinitely and
continue until fully performed in accordance with their terms.

 

9.2.     Indemnification by the Company. Except as otherwise limited by this
ARTICLE IX, the Company shall indemnify, defend and hold harmless each of the
Purchasers, and their respective Affiliates, any assignee or successor thereof,
and each officer, director, manager, employee, agent and Representative of each
of the foregoing (collectively, “Purchaser Indemnified Parties”) from and
against, and pay or reimburse the Purchaser Indemnified Parties for, any and all
losses, Actions, Orders, Liabilities, damages, diminution in value, taxes,
interest, penalties, Liens, amounts paid in settlement, costs and expenses
(including reasonable expenses of investigation and court costs and reasonable
attorneys’ fees and expenses), (any of the foregoing, a “Loss”) suffered or
incurred by, or imposed upon, any Purchaser Indemnified Party arising in whole
or in part out of or resulting directly or indirectly from:

 

(a)     any breach of any representation, covenant, obligation or warranty of
the Company in this Agreement;

 

(b)     enforcing the Purchaser Indemnified Parties’ indemnification rights
provided for hereunder; and

 

(c)     any and all Losses incurred by the Purchasers relating to resales under
the Registration Statement (except such Losses resulting solely from information
expressly provided by the Purchasers to the Company for use in the Registration
Statement).

 

9.3.     Indemnification by the Purchasers. Except as otherwise limited by this
ARTICLE IX, the Purchasers shall indemnify, defend and hold harmless the
Company, its respective Affiliates and each officer, manager, employee, agent
and Representative of each of the foregoing (collectively, the “Company
Indemnified Parties”) from and against, and pay or reimburse the Company
Indemnified Parties for, any and all Losses, suffered or incurred by, or imposed
upon, any the Company Indemnified Party arising in whole or in part out of or
resulting directly or indirectly from:

 

(a)     any breach of any representation, covenant, obligation or warranty of
the Purchasers in this Agreement; and

 

(b)     enforcing the Company Indemnified Parties’ indemnification rights
provided for hereunder.

 

-15-

--------------------------------------------------------------------------------

 

 

9.4.     Indemnification Procedures.

 

(a)     For the purposes of this Agreement, (i) the term “Indemnitee” shall
refer to the Person or Persons indemnified, or entitled, or claiming to be
entitled, to be indemnified, pursuant to the provisions of Section 9.2 or 9.3,
as the case may be, and (ii) the term “Indemnitor” shall refer to the Person or
Persons having the obligation to indemnify pursuant to such provisions.

 

(b)     In the case of any claim for indemnification under this Agreement
arising from a claim of a Third Party (including any Governmental Authority), an
Indemnitee must give prompt written notice and, subject to the following
sentence, in no case later than thirty (30) days after the Indemnitee’s receipt
of notice of such claim, to the Purchasers or the Company of any claim of which
such Indemnitee has knowledge and as to which it may request indemnification
hereunder. The failure to give such notice will not, however, relieve an
Indemnitor of its indemnification obligations except to the extent that the
Indemnitor is actually harmed thereby. The Indemnitor will have the right to
defend and to direct the defense against any such claim in its name and at its
expense, and with counsel selected by the Indemnitor unless (i) there is a
conflict of interest between the Indemnitee and the Indemnitor in the conduct of
such defense, (ii) the applicable Third Party alleges claims of fraud, willful
misconduct or intentional misrepresentation, or (iii) such claim is criminal in
nature, could reasonably be expected to lead to criminal proceedings, or seeks
an injunction or other equitable relief against the Indemnitee. If the
Indemnitor elects, and is entitled, to compromise or defend such claim, it will
within fifteen (15) days (or sooner, if the nature of the claim so requires)
notify the Indemnitee of its intent to do so, and the Indemnitee will, at the
request and expense of the Indemnitor, cooperate in the defense of such claim.
If the Indemnitor elects not to, or is not entitled under this Section 9.4(b)
to, compromise or defend such claim, or fails to notify the Indemnitee of its
election as herein provided, the Indemnitee may pay, compromise or defend such
claim. Notwithstanding anything to the contrary contained herein, the Indemnitor
will have no indemnification obligations with respect to any such claim which
has been or will be settled by the Indemnitee without the prior written consent
of the Indemnitor (which consent will not be unreasonably withheld, delayed or
conditioned); provided, however, that notwithstanding the foregoing, the
Indemnitee will not be required to refrain from paying any claim which has
matured by a court judgment or decree, unless an appeal is duly taken therefrom
and exercise thereof has been stayed, nor will it be required to refrain from
paying any claim where the delay in paying such claim would result in the
foreclosure of a Lien upon any of the property or assets then held by the
Indemnitee or where any delay in payment would cause the Indemnitee material
economic loss. The Indemnitor’s right to direct the defense will include the
right to compromise or enter into an agreement settling any claim by a Third
Party; provided that no such compromise or settlement will obligate the
Indemnitee to agree to any settlement that requires the taking or restriction of
any action (including the payment of money and competition restrictions) by the
Indemnitee (other than the delivery of a release for such claim and customary
confidentiality obligations), except with the prior written consent of the
Indemnitee (such consent to be withheld, conditioned or delayed only for a good
faith reason). Notwithstanding the Indemnitor’s right to compromise or settle in
accordance with the immediately preceding sentence, the Indemnitor may not
settle or compromise any claim over the objection of the Indemnitee; provided,
however, that consent by the Indemnitee to settlement or compromise will not be
unreasonably withheld, delayed or conditioned. The Indemnitee will have the
right to participate in the defense of any claim with counsel selected by it
subject to the Indemnitor’s right to direct the defense. The fees and
disbursements of such counsel will be at the expense of the Indemnitee;
provided, however, that, in the case of any claim which seeks injunctive or
other equitable relief against the Indemnitee, the fees and disbursements of
such counsel will be at the expense of the Indemnitor.

 

-16-

--------------------------------------------------------------------------------

 

 

(c)     Any indemnification claim that does not arise from a Third Party claim
must be asserted by a written notice to the Purchasers or the Company. The
recipient of such notice will have a period of thirty (30) days after receipt of
such notice within which to respond thereto. If the recipient does not respond
within such thirty (30) days, the recipient will be deemed to have accepted
responsibility for the Losses set forth in such notice and will have no further
right to contest the validity of such notice. If the recipient responds within
such thirty (30) days after the receipt of the notice and rejects such claim in
whole or in part, the party delivering will be free to pursue such remedies as
may be available to it under this Agreement or applicable Law.

 

9.5.     General Indemnification Provisions.

 

(a)     The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds or other cash receipts paid to
the Indemnitee or any Affiliate thereof as a reimbursement with respect to such
Losses, net of the cost of recovery, the payment of any deductible, and any
increase in premiums (and no right of subrogation shall accrue to any insurer
hereunder, except to the extent that such waiver of subrogation would prejudice
any applicable insurance coverage), including any indemnification received by
the Indemnitee or such Affiliate from an unrelated party with respect to such
Losses, net of the costs of collection and any related anticipated future
increases in insurance premiums resulting from such Loss or insurance payment.

 

(b)     No investigation by the Purchasers or Knowledge of the Purchasers of a
breach of a representation or warranty of the Company shall affect the
representations and warranties of the Company or the recourse available to the
Purchasers under any provision of this Agreement (including ARTICLE IX) with
respect thereto.

 

(c)      Notwithstanding anything in this Agreement to the contrary, for
purposes of application of the indemnification provisions of this ARTICLE IX,
the amount of any Loss arising from the breach of any representation, warranty,
covenant, obligation or agreement contained in this Agreement shall be the
entire amount of any Loss actually incurred by the respective Indemnitee as a
result of such breach and not just that portion of the Loss that exceeds the
relevant level of materiality, if any.

 

(d)     Any indemnification obligation of an Indemnitor under this ARTICLE IX
will be paid in cash within three (3) Business Days after the determination of
such obligation in accordance with Section 9.4.

 

ARTICLE X
GENERAL PROVISIONS

 

10.1.     Expenses, Taxes, Etc. Except as otherwise expressly provided in this
Agreement, each party will pay all fees and expenses incurred by it in
connection with the negotiation, execution, delivery of, and the performance
under, this Agreement and the consummation of the transactions contemplated
hereby.

 

-17-

--------------------------------------------------------------------------------

 

 

10.2.     Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by facsimile or email (with
affirmative confirmation of receipt, and provided, that the party providing
notice shall within two (2) Business Days provide notice by another method under
this Section 10.2) or (iii) five (5) Business Days after being deposited in the
U.S. mail, certified or registered mail, postage prepaid:

 

--------------------------------------------------------------------------------

If to the Company, to:

Roderick de Greef

3303 Monte Villa Parkway, Suite 310

Bothell, Washington 98021

Email: rdegreef@BioLifeSolutions.com

with a copy (which will not constitute notice) to:

Ellenoff Grossman Schole LLP

1345 Avenue of the Americas,

New York, NY 10105

Attn: Sarah Williams, Esq

Email: swilliams@egsllp.com

--------------------------------------------------------------------------------

If to the Purchasers, to:

their respective addresses as set forth on Annex A attached hereto.

with a copy (which will not constitute notice) to:

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Attn: Gerhard Anderson, Esq.

Email: anderson@sewkis.com

 

--------------------------------------------------------------------------------

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

10.3.     Interpretation. The headings and subheadings of this Agreement are for
reference and convenience purposes only and in no way modify, interpret or
construe the meaning of specific provisions of the Agreement. In this Agreement,
unless the context otherwise requires: (i) whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (iii) any
accounting term used and not otherwise defined in this Agreement has the meaning
assigned to such term in accordance with GAAP; (iv) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (v) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (vi) the word “if”
and other words of similar import when used herein shall be deemed in each case
to be followed by the phrase “and only if”; (vii) the term “or” means “and/or”;
(viii) reference to any Law means such Law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder; (ix) any agreement, instrument,
insurance policy, Law or Order defined or referred to herein or in any agreement
or instrument that is referred to herein means such agreement, instrument,
insurance policy, Law or Order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; and
(x) except as otherwise indicated, all references in this Agreement to the words
“Section,” “Schedule” and “Exhibit” are intended to refer to Sections, Schedules
and exhibits to this Agreement.

 

-18-

--------------------------------------------------------------------------------

 

 

10.4.     Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions will not
in any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

10.5.     No Third-Party Beneficiaries. Except for the indemnification rights of
the Purchaser Indemnified Parties and the Company Indemnified Parties set forth
herein, this Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder.

 

10.6.     Amendment; Waiver. This Agreement may not be amended or modified
except by an instrument in writing signed by each of the parties hereto. Neither
the failure nor any delay by any party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and single or partial exercise of any such right, power or privilege
will preclude any other or further exercise of such right, power or privilege or
the exercise of any other right, power or privilege. To the maximum extent
permitted by applicable Law, (i) no Action or right arising out of this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the Action or right unless in a writing signed by the party
against which such waiver or renunciation is charged; (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; (iii) no extension of time granted by any party for the performance of
any obligation or act by any other party will be deemed to be an extension of
time for the performance of any other obligation or act hereunder; and (iv) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

10.7.     Remedies. Except as specifically set forth in this Agreement, any
party having any rights under any provision of this Agreement will have all
rights and remedies set forth in this Agreement and all rights and remedies
which such party may have been granted at any time under any other contract or
agreement and all of the rights which such party may have under any applicable
Law. Except as specifically set forth in this Agreement, any such party will be
entitled to (a) enforce such rights specifically, without posting a bond or
other security, (b) to recover damages by reason of a breach of any provision of
this Agreement and (c) to exercise all other rights granted by applicable Law.
The exercise of any remedy by a party will not preclude the exercise of any
other remedy by such party.

 

10.8.     Mutual Drafting. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any exhibits attached hereto) and the other Transactional
Documents and have contributed to their revision, (c) the rule of construction
to the effect that any ambiguities are resolved against the drafting party will
not be employed in the interpretation of this Agreement, (d) neither the
drafting history nor the negotiating history of this Agreement or the other
Transactional Documents may be used or referred to in connection with the
construction or interpretation thereof, and (e) the terms and provisions of this
Agreement will be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.

 

-19-

--------------------------------------------------------------------------------

 

 

10.9.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to its
choice of law principles).

 

10.10.     Consent to Jurisdiction; Waivers. For purposes of any Action arising
out of or in connection with this Agreement or any transaction contemplated
hereby, each of the parties hereto (a) irrevocably submits to the exclusive
jurisdiction and venue of any state or federal court located within New York
County, State of New York, (b) agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in Section 10.2 shall be effective service of process for any Action
with respect to any matters to which it has submitted to jurisdiction in this
Section 10.10, and (c) waives and covenants not to assert or plead, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of such court, that the Action is brought
in an inconvenient forum, that the venue of the Action is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and hereby agrees not to challenge such jurisdiction or venue by reason of any
offsets or counterclaims in any such Action.

 

10.11.     WAIVER OF TRIAL BY JURY. THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT ANY PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION WITH SUCH AGREEMENTS.

 

10.12.     Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or Transactional Documents or any
signature page to this Agreement or any Transactional Documents, shall have the
same validity and enforceability as an originally signed copy.

 

10.13.     Entire Agreement. This Agreement (including the exhibits and
Schedules hereto, which are hereby incorporated herein by reference and deemed
part of this Agreement), together with Transactional Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, with respect to the subject matter hereof.

 

[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]

 

-20-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

 

 

 

Company:

 

        BIOLIFE SOLUTIONS, INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Roderick de Greef
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

[Purchasers signature page follows]

 

--------------------------------------------------------------------------------

 

 

 

   Purchasers:

 

CASDIN PARTNERS MASTER FUND, L.P.

By: Casdin Partners GP, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Eli Casdin

Title: Managing Member

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A

 

 

Name of Purchaser

Number of

Shares

Price per

Share

Total Purchase

Price

Casdin Partners Master Fund, L.P.

c/o Casdin Capital, LLC

1350 Avenue of the Americas

Suite 2405

New York, NY 10019

Attn: Kevin O’Brien, Esq.

Email: kevin@casdincapital.com

 

1,428,571

$14.00

$19,999,994

Total

1,428,571

$14.00

$19,999,994

 